Citation Nr: 0020856	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  91-51 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from April 1961 to June 1965.  
This appeal arises from an April 1988 rating decision which 
denied service connection for an eye disorder.  The veteran 
appealed this determination.  In December 1992, the Board of 
Veterans' Appeals (Board) remanded this claim for development 
of the medical evidence.  However, the Board determined in 
March 1998 that the veteran's claim for service connection 
for an eye disorder was not well-grounded and denied this 
claim.  The veteran appealed this determination to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
memorandum decision of February 2000, the Court found that 
the veteran's claim for an eye disorder was well-grounded.  
The Board's decision as to this claim was reversed and 
remanded for the appropriate development and determination on 
the merits.

It is noted by the Board that in its decision of March 1998 
the issues of service connection for asthma/bronchitis, 
rheumatoid arthritis, and osteoarthritis were remanded to the 
RO for development and further adjudication.  By rating 
decision of June 1999, the RO granted service connection for 
pleural effusion/asthmatic bronchitis and rheumatoid 
arthritis/osteoarthritis of multiple joints.  The undersigned 
finds that this was a full grant of all benefits sought on 
appeal regarding these issues.  See Grantham v. Brown, 114 
F.3d 1156 (1997).  Thus, further appellate consideration of 
these issues is no longer warranted.

Finally, the Board notes that the veteran submitted in 
September 1999 a VA Form 26-4555 (Application in Acquiring 
Specially Adapted Housing or Special Home Adaptation Grant).  
A review of the records does not indicate whether the RO has 
taken any action on this claim.  It is determined by the 
undersigned that the issues raised by this application are 
not properly before the Board at the present time and that 
they are not inextricably intertwined with the issue on 
appeal.  Therefore, this matter is referred to the RO for the 
appropriate action.




REMAND

As noted above, a higher authority, in this case the Court, 
has determined that the veteran's claim for service 
connection for an eye disorder is well-grounded.  The Board 
is bound by this decision and any further discussion, 
findings of fact, or conclusion on this issue would be 
inappropriate.  See 38 U.S.C.A. §§ 7252(a), 7292 (West 1991).

In pertinent part, the veteran argues that his current eye 
pathology had its origin during active service.  More 
specifically, he contends that his current eye pathology is 
in some way related to a "fall" or "falls" in service.  A 
review of his service medical records is negative for any 
diagnosis or medical opinion relating a permanent eye 
disorder.

The earliest clinical indication of the presence of a chronic 
eye disability is revealed by a statement from the veteran's 
private physician dated in March 1993, reflecting a diagnosis 
of convergence insufficiency in November 1969, slightly more 
than four years following the veteran's discharge from 
service.

The Board observes that, on VA general medical examination in 
December 1987, the veteran gave a history of having slipped 
in 1962 while in service and striking the occipital area of 
his head, resulting in "unconsciousness and concussion."  
It was noted in December 1987 that the veteran exhibited some 
muscle imbalance of the eyes, and that "concussion occipital 
head trauma (which might) have affected (his) eye balance."  
Nonetheless, at the time of the veteran's in-service fall(s) 
in September 1962, he specifically denied any loss of 
consciousness.  The veteran's oral history appears to be in 
contradiction to the medical history noted in his service 
medical records.  Thus, further medical opinion will need to 
be sought in order to determine if any current eye disorder 
can be attributed to the veteran's head injury as noted in 
the contemporaneous medical records.  See Horowitz v. Brown, 
5 Vet. App. 217 (1993).

A VA general medical examination in March 1993 reported the 
veteran's pupils were equal, round, and reactive to light, 
and extraocular movements were intact.  No specific 
abnormalities were detected.  However, under the heading 
"DIAGNOSES", this examiner noted that "Service-connection 
for eye.  This will be evaluated by the Ophthalmologist."  
After a thorough review of the veteran's claims file, the 
Board is unable to locate an eye examination report prepared 
by an ophthalmologist anytime around March 1993.  On remand, 
the RO will have to specifically request a search for this 
examination report from the appropriate VA Medical Center.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, this matter is Remanded for the following 
action:

1.  The RO should appropriately contact 
the veteran and request the names and 
addresses of all healthcare providers who 
have treated his claimed eye disorder in 
recent years.  After securing the 
necessary release(s), the RO should 
obtain all treatment records not already 
contained in the claims file; to include 
those from any identified VA medical 
center or outpatient clinic.  In 
addition, the RO should request the VA 
Medical Center in Tucson, Arizona, to 
search for and forward a copy of any VA 
ophthalmology examination conducted 
sometime around March 1993 in connection 
with a general medical examination 
conducted that same month.  Once 
obtained, all records must be associated 
with the claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA eye examination.  The 
purpose of this examination is to 
determine if the veteran has a current 
eye disorder and, if so, whether it is 
etiologically related to his military 
service.  Such tests as the examining 
physician deems necessary should be 
performed.  The clinical findings and 
reasons upon which the opinions are based 
should be clearly set forth.  The claims 
folders must be made available to the 
examining physician in connection with 
the examination so that he or she may 
review pertinent aspects of the veteran's 
medical history.  If the examiner finds 
it impossible to answer any of the 
questions below, it should be so noted on 
the examination report with the reasons 
given for this conclusion.  The examiner 
or examiners should provide the following 
opinions:

Does the veteran currently have an 
eye disorder?  If so, is it at least 
as likely as not that this 
disorder(s) is etiologically related 
to any incident during the veteran's 
military service, specifically the 
head injury described in his service 
medical records in September 1962?

3.  Thereafter, the RO must review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.  

4.  After the above development has been 
completed, the RO should then determine 
if the veteran's claim for service 
connection for an eye disorder can now be 
granted.  If the RO's decision remains 
adverse to the veteran, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and given an opportunity to 
respond.  Thereafter, the case should 
then be returned to the Board for further 
appellate consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




